Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed on September 29, 2020, and the supplemental amendment filed on January 26, 2021 in response to the Office Action of June 29, 2020 are acknowledged and have been entered. 
The claim objections to claims 1, 5, 13, 18 and 23-26 are now withdrawn in view of the claim amendment and further in view of the Examiner’s amendment below. 
The rejection to claim 12 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment.
The rejections to claims 1-2, 4-7, 10-14 and 16-26 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment. Applicant’s arguments in view of the claim amendment have been fully considered and they are persuasive in regard to the teaching of Larson.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action September 29, 2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 27, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Proposal for this examiner’s amendment was given in an interview with Mr. Michael Taylor (Reg. No. 50,521) on December 17, 2020. Applicant’s approval was obtained and the amendment was filed in as supplemental amendment on January 26, 2021. Further amendment was made to correct minor typographical errors as presented below.

Claims 1, 5 and 13 are amended for correcting minor typographical error
Claim 1, line 13: insert the word “and” at the end of the line to properly connect the last two wherein clauses.

Claim 13, line 7: insert the word “and” at the end of the line.
Claim 13, line 9, delete the word “and” at the end of the line. 

Allowable Subject Matter
Claims 1-2, 4-7, 10-14 and 16-26 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The limitations recited in claims 1, 13 and 18 in regard to the features of “the main channel of the first coil jig (1) includes a depth between the two external walls that is configured to have wrapped at least a first coil of conductive material, and (2) at least eight surfaces formed between the two external walls to create faceted corners to allow at least the single first coil to be wrapped according to selected tolerances about the at least eight surfaces", i.e., the main channel has at least eight surfaces and two external walls. The at least eight surfaces result in faceted corners, and two external walls have a depth in between. The depth is configured to have the coil wrapped, and the faceted corners allows the coil to be wrapped according to selected tolerances about the at least eight surface, combination with the other claimed elements, is not taught or disclosed in the prior art. 

The prior arts relevant to the claimed invention are cited below:
Govari et al., US 6,484,118 B1. This reference discloses in FIG.2 a coil jig 32, 34 and 36 that has two external walls configured to receive a coil of conductive material. This reference further implicitly teaches that the space between the two external walls has a depth as the wrapped coil appears to flush the most outer edge of the external walls in FIG.2. However, Govari does not teach or suggest that the main channel has at least eight surfaces to create faceted corners to allow at least the single first coil to be wrapped according to selected tolerances about the at least eight surfaces. 
Scheible et al., DE 20162693 C1. This reference discloses in FIG.1 a main coil channel of a coil jig 4 that has a depth (where No. 4 is marked) between the two external walls that is configured to have wrapped a coil of conductive material, and the main channel has 4 surfaces as illustrated. However, Scheible does not teach or suggest that the main channel has at least eight surfaces to create faceted corners to allow at least the single first coil to be wrapped according to selected tolerances about the at least eight surfaces. Note that FIGS.2-4 illustrate the configuration of the inner area for the next coil jig to fit in. There is no teaching or suggestion that the shape of the main coil channel contours with the shape of the inner surface of the coil jig. 
Harada et al., US 2014/0339935. This reference discloses in FIG.4 a main coil channel 21 of a coil jig 20 that has a depth between the two external walls 22 and 23 that is configured to have wrapped a coil of conductive material, and the main channel has 4 surfaces 21a and 21b. However, Harada does not teach or suggest that the main channel has at least eight surfaces to create faceted corners to allow at least the single first coil to be wrapped according to selected tolerances about the at least eight surfaces. 
Larson et al., US 2012/0059389 A1. Larson teaches inductive coils used in implantable medical devices. In FIGS.15, Larson teaches that the inductive coil is wrapped around a magnet functions as a micro-generator as the magnet oscillates within the coil. In FIG.16, Larson teaches that the core 1584 may be a multi-faceted configuration. If considering that the magnet is equivalent to the main channel, Larson teaches that the main channel has at least eight surfaces resulting in faceted corners, yet does not teach that the main channel has two external walls having a depth in between to have wrapped the coil according to selected tolerances about the at least eight surface. Since the utility of the magnet of Larson is to oscillate within the coil, while the utility of the main channel of either Govari, Scheible or Harada is to have the coil wrapped around, there would not be sufficient motivation to apply Larson to cure the deficiency of Govari, Scheible or Harada. In addition, the claimed invention sets forth for the main channel to have faceted corners so to wrap the coil around within a selected tolerance. The faceted configuration of the magnet of Larson, in contrast, is to promote the oscillation ([0144]: this faceted approach would also allow air or other gas to move easily pass the magnet as it oscillates). Larson is therefore considered teaching away the operational principle of Govari, Scheible or Harada, if combined, to obviate claim 1, 13 and 18.  
	
The above 4 reference were cited in the Notice of References Cited Form-892 dated September 21, 2017 and June 29, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/YI-SHAN YANG/Examiner, Art Unit 3793